DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 09/16/2022 which has been entered. Claims 1, 8 and 15 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 8 and 15 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (2010/0310059 A1) in view of Gibson et al (2010/0133339 A1), and further in view of Brown (2005/0102160 A1) and To et al (10,572,842 B1).
As per Claim 1, Davis teaches a method comprising: receiving, via one or more server devices, a communication from a customer device via a first communication medium (Figure 1 – References 1000, 3000 and 4000; Page 2, Paragraph [0032]; Page 6, Paragraphs [0089] and [0090]); designating, via the one or more server devices, the communication as an active communication (Page 6, Paragraph [0080]; Page 10, Paragraph [0117]).
Davis also teaches receiving, via the one or more server devices, a customer selection, from the display selection, to receive content during the active communication status (Page 3, Paragraphs [0037] and [0038]); identifying, via the one or more server devices, a current customer status based on the customer selection (Page 10, Paragraph [0113]; Page 11, Paragraph [0126]).
Davis further teaches forwarding, via the one or more server devices, a content file to the customer device via a second communication medium different from the first communication medium (Data/Cellular/Voice: Page 3, Paragraph [0032] and [0037]; Page 11, Paragraph [0125]); and identifying, via the one or more server devices, an agent assigned to a customer record of the customer (Page 5, Paragraph [0063]). 
Davis does not teach forwarding, via the one or more server devices, a link message to the customer device that provides to a customer a display selection shown on the customer device; parsing, via the one or more server devices, the current customer status to identify a current condition associated with the customer; and sending, via the one or more server devices, a Short Message Service (SMS) message containing a profile update link to the customer device.
However, Gibson teaches forwarding, via the one or more server devices, a link message to the customer device that provides to a customer a display selection shown on the customer device (Page 11, Paragraphs [0095] and [0096]); parsing, via the one or more server devices, the current customer status to identify a current condition associated with the customer (Page 6, Paragraph [0051]); and sending, via the one or more server devices, a Short Message Service (SMS) message containing a profile update link to the customer device (Page 3, Paragraph [0023]; Page 5, Paragraph [0047]; Page 5, Paragraph [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Davis with the method as taught by Gibson to enable a user to eliminate having to navigate between two separate applications by allowing the user to activate a hyperlink to launch a requested application from within the current application being utilized by the user; thereby improving the user experience.
The combination of Davis and Gibson does not teach retrieving, via the one or more server devices, at least one pre-recorded content file associated with the identified agent and the current customer condition. However, Brown teaches retrieving, via the one or more server devices, at least one pre-recorded content file associated with the identified agent and the current customer condition (Page 2, Paragraph [0023]; Page 3, Paragraph [0027]).
(Note: In paragraph [0023], Brown describes retrieval of video clips from a large list of titles – list of over 70 subjects with videos lasting from 30 to 200 seconds [i.e. at least one pre-recorded content file associated with the identified agent and the current customer condition], a physician selects videos that are applicable to a patient condition. In paragraph [0027], Brown indicates a particular patient can be shown a presentation on subjects that fit the patient need [e.g. video – Symptom of Asthma, Complication of Asthma, Heartburn and Asthma, etc.])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Davis and Gibson with the method as taught by Brown to maximize the effectiveness and efficiency of doctor-patient interactions using patient education software to present full-motion video information regarding the prevention of illness as well as the diagnosis and treatment of illness tailored to meet the needs of a specific patient.
The combination of Davis, Gibson and Brown does not teach elevating, via the one or more server devices, a status of the customer based on a response from the customer device to the SMS message. However, To teaches elevating, via the one or more server devices, a status of the customer based on a response from the customer device to the SMS message (Column 19, Line 64 – Column 20, Line 21).
(Note: In Column 19, Line 64 – Column 20, Line 21; To describes a user [i.e. customer] receiving a notification [i.e. SMS message] that includes actionable links tied to multiple options [e.g. options: request update, later or ignore] that result based on the selection of the chosen link. To indicates the user selects the request update link which in addition to implementing the associated workflow also initiates a change in the customer state modifying it to “inactive”)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Davis, Gibson and Brown with the method taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claims 2, 9 and 16, the combination of Davis, Gibson, Brown and Toteaches retrieving a customer record; transmitting a current customer status inquiry; receiving a current customer status response; identifying a current customer status; retrieving content related to the current customer status; and forwarding the content to the customer device (Davis: Page 10, Paragraph [0113]; Page 11, Paragraph [0124]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis, Gibson and Brown with the method taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claims 3, 10 and 17, the combination of Davis, Gibson, Brown and To teaches parsing the current customer status response to identify a current customer health condition; identifying an assigned physician from the customer record; and retrieving at least one pre-recorded content file associated with the assigned physician and the current customer health condition as described in Claim 1 above (Davis: Page 5, Paragraph [0063]; Page 11, Paragraphs [0125], [0127] and [0132]; Gibson: Page 6, Paragraph [0051]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis, Gibson and Brown with the method taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claims 4, 11 and 18, the combination of Davis, Gibson, Brown and To teaches receiving a plurality of display option selections during the active communication (Davis: Figures 8 and 9; Page 3, Paragraphs [0038] and [0039]); and storing the plurality of display option selections in memory (Davis: Page 3, Paragraphs [0038] and [0039]).
The combination of Davis, Gibson, Brown and To also teaches compiling a list of the plurality of display option selections responsive to the communication being answered; creating a display option summary message comprising the list of display option selections (Davis: Page 8, Paragraph [0104]; Page 11, Paragraphs [0124] – [0132]); and transmitting the display option summary message via a third communication medium different from the first communication medium and the second communication medium (Gibson: Page 5, Paragraph [0042]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis, Gibson and Brown with the method as taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claims 5, 12 and 19, the combination of Davis, Gibson, Brown and To teaches wherein the first communication medium is a telephone medium, the second communication medium is a short message service medium and the third communication medium is an electronic mail (e-mail) medium (Gibson: Page 5, Paragraph [0042]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis, Gibson and Brown with the method as taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claims 6, 13 and 20, the combination of Davis, Gibson, Brown and To teaches transmitting an invitation to participate in a communication session related to a context of the current customer status; receiving an acceptance to the invitation; routing the communication to the communication session and maintaining the active communication; and transmitting the display option summary message to the customer device via a third communication medium different from the first communication medium and the second communication medium as described in Claims 1 and 5. Davis also teaches creating a display option summary message comprising a record of the communication session (Page 4, Paragraphs [0055] – [0057]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis, Gibson and Brown with the method as taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claims 7 and 14, Davis teaches creating a display option summary message comprising a record of the communication session; and transmitting the display option summary message to the customer device via a third communication medium different from the first communication medium and the second communication medium as described in Claims 1 and 5 above (See Davis - Receipt: Page 4, Paragraph [0057]; Page 8, Paragraph [0104]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Davis, Gibson and Brown with the method as taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claim 8, the combination of Davis, Gibson, Brown and To teaches a method as described in Claim 1 above. Davis also teaches a processor (Figure 5 – Reference 1500; Page 3, Paragraph [0036]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Davis, Gibson and Brown with the method as taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.
As per Claim 15, the combination of Davis, Gibson, Brown and To teaches a method and apparatus as described in Claims 1 and 8 above. Gibson also teaches a non-transitory computer readable storage medium storing at least one instruction (Page 16, Paragraphs [0147] – [0149]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer readable storage medium taught by Davis, Gibson and Brown with the method as taught by To to enable organizations who assign tasks that are carried out by multiple individuals a mechanism to effectively track which tasks need to be done, which tasks have been completed and who is or was responsible for the assigned task so resources are not wasted repeating tasks that have been completed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Homuth et al (7,409,369 B1), Thompson et al (2018/0108070 A1), Herlocher et al (2017/0243013 A1), Erhart et al (2015/0181039 A1), Koplovitz et al (2014/0143139 A1), Parker-Stephen (2007/0211881 A1), Soundar (2012/0099720 A1), COOPER (2014/0006158 A1), Stocker (2012/0257002 A1) and Bulat (2004/0116785 A1). Each of these describes system and method of implementing call center architectures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652